Pursuant to Ind. Appellate Rule 65(D),                               Jul 24 2013, 6:23 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                               GREGORY F. ZOELLER
Oldenburg, Indiana                               Attorney General of Indiana

                                                 CHANDRA K. HEIN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DONTE CARTER,                                    )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 49A02-1301-CR-10
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Lisa F. Borges, Judge
                     The Honorable Stanley Kroh, Master Commissioner
                            Cause No. 49G04-1208-CM-59931


                                       July 24, 2013

               MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Senior Judge
                               STATEMENT OF THE CASE

       Donte Carter appeals his conviction of battery on a law enforcement officer, a

Class A misdemeanor. Ind. Code § 35-42-2-1 (2012). We affirm.

                                         ISSUE

       Carter raises one issue, which we restate as: whether the State provided sufficient

evidence to negate Carter’s claim of self-defense.

                         FACTS AND PROCEDURAL HISTORY

       On August 28, 2012, Carter was incarcerated in the Marion County Jail. Deputy

Shawn Middleton of the Marion County Sheriff’s Department was told to move Carter to

another section of the jail.

       Middleton approached Carter with three other deputies. Middleton told Carter to

gather his personal items, but he refused. Next, as Middleton turned his head, Carter

punched him in the face. Several other deputies grabbed Carter and put him on the

ground. Carter continued to struggle, so Middleton tased him. The deputies were then

able to put Carter in handcuffs.

       The State charged Carter with battery on a law enforcement officer. After a bench

trial, wherein several deputies testified that Carter, unprovoked, punched Middleton in

the face, the court determined he was guilty as charged. The court declined to enter a

sentence because Carter was already serving a lengthy sentence in the custody of the

Indiana Department of Correction. This appeal followed.



                                            2
                             DISCUSSION AND DECISION

       Carter does not dispute that the State proved all of the elements of the offense of

battery upon a law enforcement officer. Instead, he argues that he acted in self-defense.

       A valid claim of defense of oneself or another person is legal justification for an

otherwise criminal act. Ind. Code § 35-41-3-2 (2012). When a claim of self-defense is

raised and finds support in the evidence, the State has the burden of negating at least one

of the necessary elements beyond a reasonable doubt. Wilson v. State, 770 N.E.2d 799,

800 (Ind. 2002). The standard of review for a challenge to the sufficiency of the evidence

to rebut a claim of self-defense is the same as the standard for any sufficiency of the

evidence claim. Id. at 801. We do not reweigh the evidence or judge the credibility of

the witnesses. Joslyn v. State, 942 N.E.2d 809, 811 (Ind. 2011). We consider only the

probative evidence and reasonable inferences drawn from the evidence that support the

judgment. Id. If a defendant is convicted despite a claim of self-defense, we reverse only

if no reasonable person could say that self-defense was negated by the State beyond a

reasonable doubt. Wilson, 770 N.E.2d at 800-01.

       To prevail on a claim of self-defense, the defendant must present evidence that he:

(1) was in a place he had a right to be, (2) did not provoke, instigate, or participate

willingly in the violence, and (3) had a reasonable fear of death or great bodily harm.

Tharpe v. State, 955 N.E.2d 836, 844 (Ind. Ct. App. 2011), trans. denied.

       In this case, the evidence most favorable to the judgment establishes that Carter hit

Middleton in response to Middleton’s instruction to get his personal items. Thus, he

                                             3
provoked, instigated, or participated willingly in the violence. Carter’s assertion that the

deputies attacked him first is a request to reweigh the evidence, which we cannot do.

Consequently, the State presented sufficient evidence to negate Carter’s claim of self-

defense. See id. at 845 (the State rebutted Tharpe’s claim of self-defense because the

evidence most favorable to the judgment established that Tharpe shot first at the police

officer).

                                     CONCLUSION

       For the reasons stated above, we affirm the judgment of the trial court.

       Affirmed.

BAKER, J., and MAY, J., concur.




                                             4